                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LARRY RICHARDS, et al.,                         Case No. 19-cv-08100-SI
                                   8                   Plaintiffs,
                                                                                         JUDGMENT
                                   9            v.

                                  10     UNITED DOMINION REALTY TRUST,
                                         INC., et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          This action has been dismissed without prejudice. Judgment is entered accordingly.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: February 27, 2020                      ______________________________________
                                                                                     SUSAN ILLSTON
                                  19                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
